


110 HR 6666 IH: To amend the Clean Air Act to provide that greenhouse

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mrs. Blackburn (for
			 herself, Mr. Walberg,
			 Mr. Lamborn,
			 Mr. Gingrey,
			 Mr. Doolittle,
			 Mr. Herger,
			 Mr. Bishop of Utah,
			 Mr. Kingston, and
			 Ms. Fallin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to provide that greenhouse
		  gases are not subject to the Act, and for other purposes.
	
	
		1.Greenhouse gas regulation
			 under Clean Air ActSection
			 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the
			 following at the end thereof: The term air pollutant shall
			 not include carbon dioxide, water vapor, methane, or
			 chloroflourocarbons. .
		2.Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall be
			 treated as authorizing or requiring the regulation of climate change or global
			 warming.
		
